Citation Nr: 0500982	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-10 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a heart condition, 
to include as due to herbicide exposure.

2.  Entitlement to service connection for a prostate 
condition, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955, and from October 1955 to October 1973, to 
include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, which 
denied service connection for a heart condition and prostate 
condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his original claim for benefits received in December 2000, 
the veteran reported that he had been receiving treatment for 
heart disease from Dr. John Paulus and at the Lehigh Hospital 
since 1981.  The veteran subsequently submitted records of 
treatment by Dr. Paulus, and at the Lehigh Hospital dated 
from May 1996.  It does not appear that any effort has been 
made to secure records of earlier treatment, although it was 
reported in May 1996, that the veteran had a well documented 
history of heart disease.  VA has an obligation to seek 
relevant treatment records adequately identified by the 
veteran.  38 U.S.C.A. § 5103A(b) (West 2002).

In a statement dated in February 2002, Pragnesh A. Desai, 
D.O., reported that he had been treating the veteran for 
conditions including an enlarged prostate, since 1993.  
Records of this treatment are not part of the claims folder.  
VA has an obligation to seek records of treatment reported by 
private physicians.  Massey v. Brown, 7 Vet App 204 (1994); 
see also 38 U.S.C.A. § 5103A(b).

VA has a duty to inform claimants of the evidence needed to 
substantiate their claims, of what evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  In 
implementing this regulation VA has undertaken to inform 
claimants that they should submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2004).  The veteran has 
not received this notice with regard to his prostate claim.

This case is REMANDED for the following actions:

1.  Provide the veteran with a VCAA 
notice letter regarding his prostate 
claim in accordance with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

Invite the veteran to submit competent 
medical evidence (e.g. opinions from 
medical professionals or scientific 
evidence) linking his current heart 
disease and prostate condition to 
service, including herbicide exposure in 
service.

2.  Take the necessary steps to obtain 
all records of the veteran's treatment 
for heart disease by John Paulus, D.O., 
and at the Lehigh Hospital from 1981 to 
May 1996, and since February 2002.

3.  Take the necessary steps to obtain 
all records of the veteran's treatment by 
Pragnesh A. Desai, D.O., for an enlarged 
prostate from 1993 to the present.

4.  Re-adjudicate the claims, and if they 
remain denied issue a supplemental 
statement of the case.  Then return the 
case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





